Opinion by
Mr. Justice Brown,
This case is not distinguishable from Commonwealth v. Penna. Coal Co., 197 Pa. 551, and is controlled by it. Our attention is called to the fact that, in the present case, taxes were assessed and paid in the states where the coal was stored awaiting sale, and we are asked to regard the payment of those taxes as creating a distinction between the two cases. A sufficient answer to this is the court’s finding that it does not appear whether they were paid for state, local or municipal purposes ; and it appears they were paid without contest.
One of the branches of this appellant’s business is the mining and sale of coal. To enable it to sell this commodity in other states, some of its tangible property must be permanently in them, and so much as is so located and permanently serves the corporate purpose of the company, which is the sale of its coal, is not taxable here. But the coal itself is not such exempted property. As soon as it is mined here it enters into the value of the company’s capital stock, upon the actual value of which the commonwealth is entitled to her tax. When shipped out of the state it is for the purpose of sale, and not for permanent storage. As fast as it is received at the wharves and in the yards, the company aims to turn it into money, which will pass at once into its treasury. “ It is not a thing,” as the learned judge below very properly said, “ used in the prosecution of the business of the company.” The business is prosecuted that the coal may be sold, and the exemption from taxation does not extend to the commodity itself, but is confined to such of the corporate property as must be used outside of the state to enable the company to conduct its business. This is the limit of exemption from taxation here, and the appellant’s coal shipped to other states for sale was properly taxed by the commonwealth’s officers.
Judgment affirmed.